United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60351
                          Summary Calendar


AHMED HAJI IBRAHIM,

                                    Petitioner,

versus

JOHN ASHCROFT, U. S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 588 557
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Ahmed Haji Ibrahim, a native of Somalia and a member of that

nation’s minority Benadiri clan, petitions for review of the

order of the Board of Immigration Appeals (“BIA”) dismissing his

appeal of the immigration judge’s (“IJ”) decision to deny his

application for asylum, withholding of removal, and relief under

the Convention Against Torture (“CAT”).

     On a petition for review of a BIA decision, this court

reviews factual findings for substantial evidence and questions


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-60351
                                  -2-

of law de novo.    Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th

Cir. 2001).   “The substantial evidence standard requires only

that the BIA’s decision be supported by record evidence and be

substantially reasonable.”    Omagah v. Ashcroft, 288 F.3d 254, 258

(5th Cir. 2002).   This court generally reviews only the BIA’s

decision, not that of the IJ, except to the extent that the IJ’s

decision influences or affects the BIA.     Id.; Renteria-Gonzalez

v. INS, 322 F.3d 804, 816 (5th Cir. 2002).

     Ibrahim asserted in his application and in hearing testimony

that, at the age of 13, he fled Somalia for Kenya during the 1991

civil war, after rebels from the Hawiye clan murdered most of his

family and his uncle’s family.    Ibrahim maintained that, in

Kenya, his father’s best friend, who had also lost his family in

the civil war, took care of him in Kenya from 1991 to 2000, when

Ibrahim entered the United States.    The BIA affirmed the denial

of Ibrahim’s asylum application, concluding that he did “not

merit a favorable exercise of discretion for a grant of asylum”

because of his “unforced, unexplained departure from Kenya,”

where he had lived “free from harm for almost 9 years.”    Given

the circumstances of the case, Ibrahim has failed to demonstrate

that the BIA’s decision was not supported by substantial evidence

or that the BIA abused its discretion in denying the application

for asylum.   See 8 U.S.C. § 1158(b)(1); INS v. Cardoza-Fonseca,

480 U.S. 421, 427 (1987).    Ibrahim has cited no regulatory or

decisional authority that prohibited the BIA from considering
                           No. 03-60351
                                -3-

Ibrahim’s having lived safely in a third country for almost a

decade as a discretionary basis upon which to deny an application

for asylum.

     The BIA also did not err in concluding that Ibrahim had not

established a “clear probability of persecution” sufficient to

warrant withholding of removal.   See Girma v. INS, 283 F.3d 664,

667 (5th Cir. 2002) (quoting INS v. Stevic, 467 U.S. 407, 413

(1984)).   The BIA concluded that Ibrahim had not satisfied his

burden of proof because he had failed to corroborate his identity

with documentary proof of any kind and had failed to explain this

shortcoming satisfactorily.   Although an applicant’s testimony,

if credible, may be sufficient to sustain his burden of proof

without corroboration, see 8 C.F.R. § 208.16(b), this court gives

great deference to the IJ’s and BIA’s determinations of an

alien’s credibility.   See Efe v. Ashcroft, 293 F.3d 899, 906 (5th

Cir. 2002).   The BIA’s finding regarding credibility was based on

a “reasonable interpretation of the record and therefore

supported by substantial evidence.”    Chun v. INS, 40 F.3d 76, 79

(5th Cir. 1994).   For the same reasons, Ibrahim has not

demonstrated that he was entitled to relief under the CAT, as he

failed to establish that he would be in danger of being subjected

to torture upon a return to Somalia.    See Efe, 293 F.3d at 907.

     The petition for review is DENIED.